EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative Mr. Michael Pritzkau Reg. No 37,913 on 05/26/2021.
The application has been amended as follows: 
In the claims
1. (currently amended) A transmitter for use in conjunction with a horizontal directional drilling system that includes a drill string that extends from a drill rig to an inground tool that supports the transmitter such that extension and retraction of the drill string moves the inground tool through the ground during an inground operation, said transmitter comprising: 
an antenna; 
one or more sensors for generating one or more sensor signals;
a processor configured for generating a multi-bit symbol stream based on the sensor signals wherein the multi-bit symbol stream includes at least four different symbols such that each symbol represents at least two bits; and
 	an antenna driver arrangement for electrically driving the antenna based on the multi-bit symbol stream to emit an electromagnetic symbol stream at least for aboveground recovery of the sensor signals, wherein each multi-bit symbol is transmitted at a symbol frequency that is unmodulated such that the different symbols are transmitted at different symbol frequencies.

2-3. (canceled) 

4. (currently amended) The transmitter of claim [[2]] 1 wherein said processor is configured for transmitting each of the symbol frequencies at a specified power level based on a power allocation such that one of the symbol frequencies is transmitted at a first power level that is different than a second power level for at least one other symbol frequency.

5. (original) The transmitter of claim 1 further comprising:
a direct digital synthesizer configured to generate the multi-bit symbol stream.

6. (original) The transmitter of claim 5 wherein the direct digital synthesizer is operable to generate a plurality of symbol frequencies across a wide frequency bandwidth and 

7. (original) The transmitter of claim 1 wherein the processor is configured for generating a depth signal and the antenna driver arrangement drives the antenna based on the depth signal to emit a dipole locating signal at least for use in determining a depth of the transmitter.

8. (original) The transmitter of claim 1 wherein the multi-bit symbol stream includes at least sixteen different symbols such that each symbol represents at least four bits.

9. (original) The transmitter of claim 1 wherein the processor is configured to transmit the multi-bit symbol stream subject to an error correction code for above ground reception of the multi-bit symbol stream by a receiver configured to determine a depth of the transmitter based at least in part on decoding the received multi-bit symbol stream subject to the error correction code.

10. (currently amended) A portable device for use in conjunction with a transmitter that is configured to move through the ground in a region during an operational procedure while transmitting a transmitter signal that is receivable by the portable device subject to electromagnetic noise that can vary within said region, said portable device comprising:

 and each such symbol frequency represents two or more bits such that the different symbols are transmitted at different symbol frequencies, and which at least characterizes a set of sensor information relating to the operation of the transmitter during the inground operation to recover the set of sensor information. 

11. (previously presented) The portable device of claim 10 wherein said receiver is configured to determine a depth of the transmitter during the inground operation based on reception of a plurality of multi-bit symbol frequencies.

12. (original)  The portable device of claim 11 wherein the depth is determined based on a received amplitude of the multi-bit symbol frequencies.

13. (original)  The portable device of claim 11 wherein the depth is determined based on multiplication of each multi-bit symbol frequency by an offset frequency.

14. (original)  The portable device of claim 10 wherein the transmitter transmits the multi-bit symbol stream subject to an error correction code and the portable device determines the depth of the transmitter based at least in part on received amplitudes associated with corrected ones of the symbols in the received multi-bit symbol stream.


	a transmitter that is supported by the inground tool including 
		an antenna,
		one or more sensors for generating one or more sensor signals,
		a processor configured for generating a multi-bit symbol stream based on the sensor signals, and
 		an antenna driver for electrically driving the antenna to emit an electromagnetic symbol stream based on the multi-bit symbol stream wherein each multi-bit symbol is transmitted at a symbol frequency that is unmodulated such that the different symbols are transmitted at different symbol frequencies and each such symbol frequency represents two or more bits; and 
 	a portable device including 
 		a receiver configured to receive the multibit symbol stream in a normal mode and decode the symbol frequencies during the inground operation to recover the set of sensor information subject to the electromagnetic noise.

16. (currently amended) A system for use in horizontal directional drilling that includes a drill string that extends from a drill rig to an inground tool such that extension and retraction of the drill string moves the inground tool through the ground during an inground operation, said system comprising:

 	a transmitter that includes one or more sensors for measuring one or more operational parameters characterizing the status of the inground tool, wherein such transmitter transmits at four or more frequencies with at least one of such frequencies itself representing multiple data bits characterizing said status of the inground tool irrespective of any modulation of such frequencies and wherein each such frequency is unmodulated and represents two or more bits; and
 	a portable device including 
 		a receiver configured to receive the four or more frequencies, and
 		a processor configured to recover said status of the inground tool from the 

17. (previously presented) The system of claim 16 wherein said portable device is operable in a frequency selection mode to measure electromagnetic noise, absent the transmission of said frequencies, and identify frequencies based on the measured electromagnetic noise for subsequent transmission from said transmitter as said four or more frequencies.

18-19. (canceled) 

20. (currently amended) A transmitter for use in horizontal directional drilling that includes a drill string that extends from a drill rig to an inground tool such that extension 
 	an antenna;
 	one or more sensors for measuring one or more operational parameters characterizing the status of the inground tool; and
 	an antenna driver for driving the antenna to transmit at four or more frequencies with at least one of such frequencies itself representing multiple data bits characterizing said status of the inground tool irrespective of any modulation of such frequencies for above ground receipt to recover the status of the inground tool and wherein each such frequency is unmodulated and represents two or more bits. 

21. (currently amended) A portable device for use in conjunction with a transmitter that is configured to move through the ground in a region during an operational procedure while transmitting a transmitter signal that is receivable by the portable device subject to electromagnetic noise that can vary within said region, said portable device comprising:
	a receiver configured to receive four or more frequencies of the transmitter signal, at least one of which frequencies itself represents multiple data bits characterizing a status of the inground tool irrespective of any modulation and wherein each such frequency is unmodulated and represents two or more bits; and
 	a processor configured to recover the status of the inground tool from the four or more frequencies.


an antenna; 
one or more sensors for generating one or more sensor signals;
a processor configured for generating a multi-bit symbol stream based on the sensor signals with a direct digital synthesizer wherein the direct digital synthesizer is operable to generate a plurality of symbol frequencies across a wide frequency bandwidth and the direct digital synthesizer is configured to limit the symbol frequencies to a narrow bandwidth that is less than the wide frequency bandwidth and at least approximately matched to said antenna; and
an antenna driver arrangement for electrically driving the antenna based on the multi-bit symbol stream to emit an electromagnetic symbol stream at least for aboveground recovery of the sensor signals wherein each multi-bit symbol is transmitted at a symbol frequency that is unmodulated such that the different symbols are transmitted at different symbol frequencies.

23. (new) A portable device for use in conjunction with a transmitter that is configured to move through the ground in a region during an operational procedure while transmitting a transmitter signal that is receivable by the portable device subject to electromagnetic noise that can vary within said region, said portable device comprising:



Allowable Subject Matter
Claims 1, 4-17, 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
It would not have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Brune-McCoy-Chau and reduce to practice the claimed subject matter; therefore, it is Examiner’s opinion that claims 1, 4-17, 20-23 shall be allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146.  The examiner can normally be reached on 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMER S KHAN/Primary Examiner, Art Unit 2683